Exhibit 10.1

EXECUTION COPY

WAIVER NO. 1

Dated as of January 15, 2009

to

CREDIT AGREEMENT

Dated as of August 17, 2007

THIS WAIVER NO. 1 (“Waiver”) is made as of January 15, 2009 by and among YRC
Worldwide Inc. (the “Company”), the Canadian Borrower and the UK Borrower
(together with the Company, the “Borrowers”), the financial institutions listed
on the signature pages hereof and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of August 17, 2007 by and among the Borrowers from time to
time party thereto, the Lenders and the Administrative Agent (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
agree to certain waivers in respect of the Credit Agreement; and

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such waivers on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent have agreed to enter into this
Waiver.

1. Waivers.

(a) The Company has informed the Lenders that, as a result of the Company’s
failure to comply with the provisions of Section 2.12(e) of the Credit Agreement
requiring a mandatory prepayment of the Term Loans in an amount equal to
approximately $38,600,000, an Event of Default has occurred under clause (a) of
Article VII of the Credit Agreement (such failure, the “Payment Event of
Default”).

(b) The Company has requested that the Lenders waive any Default or Event of
Default which has arisen or may arise under clause (d) of Article VII of the
Credit Agreement as a result of the Borrower’s failure to comply with the
financial covenants contained in Sections 6.07(a) and 6.07(b) of the Credit
Agreement with respect to the fiscal year of the Company ending on or about
December 31, 2008 (such failure, the “Financial Covenant Defaults”).

(c)The Company has requested that the Lenders waive any Default or Event of
Default which has arisen or may arise under clause (c) of Article VII of the
Credit Agreement as a result of representations or warranties made or deemed
made by or on behalf of any Borrower or any Subsidiary in connection with any
Loan Document or in any report, certificate or other document furnished pursuant
to or in connection with any Loan Document proving to have been incorrect in any
material respect when made or deemed



--------------------------------------------------------------------------------

made solely as a result of the Payment Event of Default, the Financial Covenant
Defaults and/or the Cross Default (as defined below) or related to the
Representation Waivers (as defined below) (such failure, the “Representation
Default”).

(d) The Company has requested that the Lenders waive any Default or Event of
Default arising under clause (g) of Article VII of the Credit Agreement as a
result of the existence of a Servicer Default (as defined in the Yellow
Receivables Facility) arising solely as a result of the Payment Event of
Default, the Financial Covenant Defaults and/or the Representation Default (such
cross default, the “Cross Default” and together with the Payment Event of
Default, the Financial Covenant Defaults and the Representation Default, the
“Specified Defaults”).

(e) The Company has requested that the Lenders waive the provisions of
Section 3.04(b) of the Credit Agreement (other than any representation or
warranty of the provisions of Section 3.04(b) of the Credit Agreement made after
the date of this Waiver solely for the period commencing on September 30, 2008)
in respect of any representations or warranties made or deemed made by or on
behalf of any Borrower or any Subsidiary prior to, on or after the date hereof
in connection with any Loan Document or in any report, certificate or other
document furnished pursuant to or in connection with any Loan Document (such
limited waiver, the “3.04(b) Representation Waiver”).

(f) The Company has requested that the Lenders waive the provisions of
Section 3.07 of the Credit Agreement solely in connection with (i) that certain
Master Lease Agreement, dated as of January 17, 2008, by and among RBS Asset
Finance, any other lessors or creditors thereunder from time to time party
thereto and certain of the Loan Parties, including all exhibits, schedules,
annexes and assignments in respect thereof (as amended, supplemented or
otherwise modified from time to time, collectively, the “RBS Lease”) and
(ii) that certain Master Equipment Lease Agreement, dated as of August 6, 2001,
by and among Banc of America Leasing & Capital, LLC, any other lessors or
creditors thereunder from time to time party thereto and certain of the Loan
Parties, including all exhibits, schedules, annexes and assignments in respect
thereof (as amended, supplemented or otherwise modified from time to time,
collectively, the “BofA Lease”), in respect of any representations or warranties
made or deemed made by or on behalf of any Borrower or any Subsidiary prior to,
on or after the date hereof in connection with any Loan Document or in any
report, certificate or other document furnished pursuant to or in connection
with any Loan Document (such limited waiver, the “3.07 Representation Waiver”;
and together with the 3.04(b) Representation Waiver, the “Representation
Waivers”).

(g) The Company has requested that the Lenders waive the provisions of
Section 2.12(e) of the Credit Agreement solely in respect of the Net Cash
Proceeds received by the Company or any of its Domestic Subsidiaries from the
consummation of the Specified Sale and Leaseback Transaction; provided that such
waiver shall only apply to the Net Cash Proceeds of the Specified Sale and
Leaseback Transaction and shall in no event apply to any such Net Cash Proceeds
in excess of $150,000,000 (such waiver, the “Specified Prepayment Waiver”).

(h) As used in this Waiver, the “Specified Sale and Leaseback Transaction” means
the sale and simultaneous lease back of approximately thirty-two operating
warehouse facilities owned by the Company and located throughout the United
States pursuant to the terms of that certain Real Estate Sales Contract dated
December 19, 2008 by NATMI Truck Terminals, LLC and the Company, as in effect on
the date hereof and without giving effect to any amendment, waiver or other
modification thereto which is in any manner adverse to any Lender (including,
without limitation, in respect of the purchase price thereunder, the number of
parcels of real estate subject thereto and the interest rate in respect of the
obligations thereunder).

 

2



--------------------------------------------------------------------------------

(i) As used in this Waiver, a “Disposition” means any “Asset Sale” (as defined
in the Credit Agreement) and any sales or other dispositions of obsolete,
uneconomic or worn-out assets (including trucks, tractors, tires, trailers or
terminals and related equipment and real property and related fixtures). To the
extent used in this Waiver, the term “Net Cash Proceeds” shall have the meaning
ascribed thereto in the Credit Agreement but shall apply equally to
“Dispositions” (as defined herein).

(j) As used in this Waiver, the “Waiver Termination Date” means the earliest of:

(i) the date on which any Default or Event of Default (other than the Specified
Defaults and the Representation Waivers) occurs under the Credit Agreement,

(ii) the date on which the Company or any of its Subsidiaries shall, directly or
indirectly, make (or give any notice in respect thereof) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or
any prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness for borrowed money other than Indebtedness
outstanding under the Credit Agreement, the Yellow Receivables Facility, any
Indebtedness owing from the Company or any Subsidiary to any Loan Party or any
Indebtedness owing from any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party,

(iii) the date on which the Company or any of its Subsidiaries incurs after the
date hereof any Indebtedness other than (A) Indebtedness under the Credit
Agreement, (B) Indebtedness under the Yellow Receivables Facility,
(C) Indebtedness under the Specified Sale and Leaseback Transaction,
(D) Indebtedness of any Domestic Subsidiary owed to the Company or another
Domestic Subsidiary, (E) Indebtedness of any Foreign Subsidiary owed to the
Company or any other Loan Party in the ordinary course of business and
consistent with past practices in an aggregate principal amount for all such
Indebtedness under this clause (E) not to exceed $10,000,000 (provided that to
the extent such Indebtedness shall be evidenced by a note or other instrument,
such note or other instrument is delivered to the Administrative Agent in
accordance with the terms and conditions of the Collateral Documents),
(F) Indebtedness of any Subsidiary that is not a Loan Party owed to any other
Subsidiary that is not a Loan Party or (G) other Indebtedness in an aggregate
principal amount for all such Indebtedness under this clause (G) not to exceed
$30,000,000,

(iv) the date on which the Company or any of its Subsidiaries makes any
Restricted Payment other than Restricted Payments permitted by clauses (a),
(b) and (c) of Section 6.10 of the Credit Agreement,

(v) the date on which the Company or any of its Subsidiaries incurs after the
date hereof Liens permitted by clause (m) of Section 6.02 of the Credit
Agreement securing Indebtedness (other than Indebtedness under the Specified
Sale and Leaseback Transaction) in an aggregate amount in excess of $30,000,000,

(vi) the date on which the Company or any of its Subsidiaries makes any
Acquisition,

(vii) the date on which the Company or any of its Subsidiaries shall consummate
any Disposition (other than the Specified Sale and Leaseback Transaction or any
Disposition of rolling stock owned by the Company or any Subsidiary Guarantor)
in respect of any asset or assets, (A) the aggregate fair market value of which,
when combined with the fair market value of all other assets sold pursuant to
Dispositions (other than the Specified Sale and Leaseback Transaction or any

 

3



--------------------------------------------------------------------------------

Disposition of rolling stock owned by the Company or any Subsidiary Guarantor)
from January 15, 2009 through and including February 17, 2009, shall exceed
$30,000,000 and (B) with respect to which, the Company has not provided to the
Administrative Agent, prior to such consummation, a certificate of a Financial
Officer certifying that (1) the fair market value of all property disposed of in
such Disposition, when aggregated with any other Dispositions consummated during
the period beginning January 15, 2009 through and including the date of such
Disposition, shall not exceed $30,000,000 and (2) no Default or Event of Default
has occurred and is continuing (after giving effect to this Waiver) prior to
making such Disposition or would arise after giving effect (including pro forma
effect reasonably acceptable to the Administrative Agent) thereto, such
certificate to include any calculations in respect thereof reasonably requested
by the Administrative Agent; provided that such a certificate shall only be
required in connection with (a) any sale of an asset (or series of related sales
of assets) the aggregate fair market value of which exceeds $10,000 and (b) any
sale of assets the aggregate fair market value of which, when combined with the
fair market value of all other assets sold pursuant to Dispositions (other than
the Specified Sale and Leaseback Transaction or any Disposition of rolling stock
owned by the Company or any Subsidiary Guarantor) from January 15, 2009 through
and including February 17, 2009, shall exceed $1,000,000,

(viii) the date on which the Company or any of its Domestic Subsidiaries shall
reinvest any Net Cash Proceeds of any Dispositions (other than (A) the Net Cash
Proceeds of the Specified Sale and Leaseback Transaction in an amount not to
exceed $150,000,000 and (B) the Net Cash Proceeds of any Dispositions in respect
of rolling stock owned by the Company or any Subsidiary Guarantor in an
aggregate amount not to exceed $6,000,000) to acquire or repair assets to be
used in the business of the Company and its Domestic Subsidiaries or to acquire
any other asset,

(ix) the date on which the Company or any of its Domestic Subsidiaries shall
consummate any Disposition for less than 100% cash consideration,

(x) the Business Day immediately following the date of the receipt of any Net
Cash Proceeds in respect of any Disposition (including, without limitation, the
Specified Sale and Leaseback Transaction) on such Business Day the Company or
any of its Subsidiaries fails to deposit 100% of the Net Cash Proceeds of such
Disposition into a deposit account maintained with the Administrative Agent,

(xi) the date on which the Company or any of its Subsidiaries fails to maintain
on deposit in each such account referred to in the preceding clause (x) an
amount equal to at least (A) the aggregate amount of Net Cash Proceeds (other
than (A) the Net Cash Proceeds of the Specified Sale and Leaseback Transaction
in an amount not to exceed $150,000,000 and (B) the Net Cash Proceeds of any
Dispositions in respect of rolling stock owned by the Company or any Subsidiary
Guarantor in an aggregate amount not to exceed $6,000,000) deposited therein,
minus (B) the aggregate amount of such Net Cash Proceeds used to make a
permanent repayment of the Term Loans pursuant to the terms and conditions of
Section 2.12(a) of the Credit Agreement, minus (C) the aggregate amount of such
Net Cash Proceeds used to make a permanent prepayment of the Term Loans pursuant
to the succeeding clause (xii) in accordance with the terms and conditions of
Section 2.12 of the Credit Agreement, minus (D) the aggregate amount of any such
Net Cash Proceeds used to pay any fees under or in connection with this Waiver,
the Yellow Receivables Facility, the Credit Agreement or any other Loan Document
in an aggregate amount not to exceed $10,000,000,

 

4



--------------------------------------------------------------------------------

(xii) the date that is three (3) Business Days following the receipt by the
Company or any Subsidiary Guarantor of any Net Cash Proceeds of any Dispositions
in respect of rolling stock owned by the Company or any Subsidiary Guarantor
which, when combined with the fair market value of all other rolling stock sold
pursuant to Dispositions from January 15, 2009 through and including
February 17, 2009, exceed $6,000,000 and the excess of such Net Cash Proceeds
over $6,000,000 has not been used to make a permanent prepayment of the Term
Loans in accordance with the terms and conditions of Section 2.12 of the Credit
Agreement; provided that, until such excess (at any time during the period from
January 15, 2009 through and including February 17, 2009) equals $1,000,000, no
such prepayment is required to be made,

(xiii) the date after January 15, 2009 on which the Company and the Subsidiary
Guarantors maintain an aggregate amount of cash and cash equivalents
constituting Collateral in excess of $10,000,000 on deposit with any financial
institution other than the Administrative Agent,

(xiv) the date after January 22, 2009 (or such later date as may be agreed upon
by the Administrative Agent in its sole discretion) on which the Vehicle Title
Custodian (as defined below) is not in possession of at least 50,000
certificates of title with respect to the rolling stock owned by the Company and
the Subsidiary Guarantors; provided that the Company and the Subsidiary
Guarantors will use commercially reasonable efforts to deliver such certificates
of title in advance of such date,

(xv) the date after January 29, 2009 (or such later date as may be agreed upon
by the Administrative Agent in its sole discretion) on which the Vehicle Title
Custodian is not in possession of all certificates of title with respect to the
rolling stock owned by the Company and the Subsidiary Guarantors; provided that
the Company and the Subsidiary Guarantors will use commercially reasonable
efforts to deliver such certificates of title in advance of such date; and
provided, further that the Company shall not be deemed in violation of this
clause (xv) if 100 (or such larger number as may be agreed upon by the
Administrative Agent in its sole discretion) or fewer of such titles are not in
possession of the Vehicle Title Custodian by such date,

(xvi) the date on which the Company (or any other Borrower) makes a request for
any Loan, any Borrowing or any Acceptance under the Credit Agreement other than
a Loan made pursuant to and in accordance with the terms and conditions of
Section 2.06(e) of the Credit Agreement to finance a payment owing by the
Company or any other Borrower in respect of any unpaid LC Disbursement,

(xvii) the date on which any default or event of default (or terms of like
import) (other than any such default or event of default arising solely as a
result of the Specified Defaults and the Representation Waivers) shall occur
under either of the RBS Lease or the BofA Lease,

(xviii) the date on which the aggregate settlement or other amount paid by the
Company or any Subsidiary Guarantor after January 14, 2009 to satisfy or
otherwise support obligations under the RBS Lease and/or the BofA Lease, as
applicable, either by repayment of obligations due to acceleration thereof or
otherwise, and inclusive of any fee or other amount paid in connection with any
of the foregoing, to any lessors or other creditors who have exercised (or
threatened to exercise) remedies, under either such lease (exclusive of any
scheduled lease payments thereunder), as applicable, equals or exceeds
$30,000,000,

(xix) the date of any “Waiver Termination Date” under (and as defined in) the
waiver, dated as of the date hereof, in connection with the Yellow Receivables
Facility, and

 

5



--------------------------------------------------------------------------------

(xx) February 17, 2009.

(k) Subject to the satisfaction or waiver of the conditions precedent set forth
in Section 3 below, the Lenders party hereto hereby: (i) waive the Specified
Defaults and (ii) agree to the Specified Prepayment Waiver and the
Representation Waivers, in each case from the date hereof to and including the
Waiver Termination Date after which date all such waivers and agreements shall
terminate, expire and become null and void with no further effect.

Pursuant to the provisions of Section 11.02 of the Credit Agreement, except as
set forth herein, no failure or delay by any Agent, any Issuing Bank or any
Lender in exercising any right or power under the Credit Agreement or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders under the Credit
Agreement and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 11.02(b) of the Credit Agreement, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan,
acceptance of a Draft or issuance of a Letter of Credit shall not be construed
as a waiver of any Default, regardless of whether any Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. All
remedies contained in the Loan Documents or by law as a result of the Specified
Payment Event of Default or the Financial Covenant Defaults are hereby reserved
on behalf of the Administrative Agent and the Lenders following the expiration
of this Waiver.

2. Further Agreements. The Company hereby acknowledges and agrees that, from and
after the date hereof:

(a) the Company shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of no more than two counsel, and one additional local
counsel in each applicable jurisdiction, for the Administrative Agent and its
Affiliates, in connection with the administration of the Credit Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated thereby shall
be consummated) and (ii) all out-of-pocket expenses incurred by any Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of no
more than two counsel, and one additional local counsel in each applicable
jurisdiction, for the Agents, the Issuing Bank(s) and the Lenders, in connection
with the enforcement or protection of its rights in connection with any Loan
Document, including its rights under Section 11.03(a) of the Credit Agreement,
or in connection with the Loans made, Acceptances accepted or Letters of Credit
issued under the Credit Agreement, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans, Acceptances or Letters of Credit.

(b) the Company shall reimburse the Administrative Agent for all invoiced
reasonable fees, charges, disbursements and out-of-pocket expenses of any
financial advisor firm engaged by or on behalf of the Administrative Agent in
the Administrative Agent’s sole discretion in connection with the Credit
Agreement in the same manner as set forth in Section 11.03(a) and (e) of the
Credit Agreement;

(c) the Company shall reimburse the Administrative Agent for all invoiced
reasonable fees, charges, disbursements and

 

6



--------------------------------------------------------------------------------

out-of-pocket expenses of a custodian reasonably acceptable to the
Administrative Agent in connection with the Credit Agreement and the Loan
Documents to perfect the liens on (and monitor the ongoing status of and
services related thereto) the rolling stock owned by the Company and the
Subsidiary Guarantors (the “Vehicle Title Custodian”) in the same manner as set
forth in Section 11.03(a) and (e) of the Credit Agreement (and the Lenders
hereby reaffirm their obligation to reimburse the Administrative Agent for any
such amount that is not paid by the Company in the same manner as set forth in
Section 11.03(c) of the Credit Agreement);

(d) the parties hereto agree that, from and after the date hereof, the Company
shall have no right to request any increase of the Commitments or additional
Commitments or Loans under Section 2.10 of the Credit Agreement; and

(e) the terms and conditions of this Section 2 shall survive the termination of
this Waiver and shall remain in full force and effect regardless of the
consummation of the transactions contemplated by the Credit Agreement, the
repayment of the Loans, the expiration or termination of the Letters of Credit,
the Acceptances and the Commitments or the termination of the Credit Agreement
or any other Loan Document or any provision thereof.

3. Conditions of Effectiveness. The effectiveness of this Waiver is subject to
the satisfaction or waiver of the conditions precedent that (a) the
Administrative Agent shall have received (i) counterparts of this Waiver duly
executed by the Borrowers, the Required Lenders and the Administrative Agent,
(ii) the Consent and Reaffirmation attached hereto duly executed by the
Subsidiary Guarantors and (iii) evidence reasonably satisfactory to it that, on
or prior to the date hereof, a waiver of similar substance to this Waiver has
been entered into in respect the Yellow Receivables Facility (subject only to
effectiveness of this Waiver), (b) the Company shall have paid all fees and
invoiced reasonable out-of-pocket expenses of the Administrative Agent
(including, to the extent invoiced, reasonable attorneys’ fees and expenses of
up to two counsel) in connection with this Waiver and the other Loan Documents,
(c) the Company shall have engaged the Vehicle Title Custodian, on terms and
conditions reasonably satisfactory to the Administrative Agent, as the service
provider to perfect the liens on (and monitor the ongoing status of and services
related thereto) the rolling stock owned by the Company and the Subsidiary
Guarantors and (d) the Administrative Agent shall have received for the account
of each Lender which delivers its executed signature page hereto by such time as
is requested by the Administrative Agent, a waiver fee equal to 0.50% of such
Lender’s Revolving Commitment and the amount of such Lender’s outstanding Term
Loans.

4. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:

(a) This Waiver and the Credit Agreement, as modified hereby, constitute legal,
valid and binding obligations of such Borrower and are enforceable against such
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) As of the date hereof and giving effect to the terms of this Waiver, (i) no
Default shall have occurred and be continuing and (ii) the representations and
warranties of the Borrowers set forth in the Credit Agreement, as modified
hereby, are true and correct in all material respects on and as of the date
hereof, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date.

 

7



--------------------------------------------------------------------------------

5. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as modified hereby.

(b) Except as specified above, the Credit Agreement and all other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.

(c) Except as specified above, the execution, delivery and effectiveness of this
Waiver shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders, nor constitute a waiver of any provision of
the Credit Agreement or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

6. Governing Law. This Waiver shall be construed in accordance with and governed
by the law of the State of New York.

7. Headings. Section headings in this Waiver are included herein for convenience
of reference only and shall not constitute a part of this Waiver for any other
purpose.

8. Counterparts. This Waiver may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Waiver has been duly executed as of the day and year
first above written.

 

YRC WORLDWIDE INC., as the Company By:  

/s/ Timothy A. Wicks

Name:   Timothy A. Wicks Title:   Executive Vice President and Chief Executive
Officer REIMER EXPRESS LINES LTD./REIMER EXPRESS LTEE, as a Canadian Borrower
By:  

/s/ Kenneth P. Bowman

Name:   Kenneth P. Bowman Title:   Vice President - Finance YRC LOGISTICS
LIMITED, as a UK Borrower By:  

/s/ Darren Williams

Name:   Darren Williams Title:   Director

Signature Page to Waiver No. 1

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a US
Tranche Lender and as US Tranche Swingline Lender By:  

/s/ Robert P. Kellas

Name:   Robert P. Kellas Title:   Executive Director JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, TORONTO BRANCH, as Canadian Agent, as a Canadian Tranche
Lender and as Canadian Tranche Swingline Lender By:  

/s/ Drew McDonald

Name:   Drew McDonald Title:   Executive Director J.P. MORGAN EUROPE LIMITED, as
UK Agent By:  

/s/ Ching Loh

Name:   Ching Loh Title:   Associate JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
LONDON BRANCH, as a UK Tranche Lender and as UK Tranche Swingline Lender By:  

/s/ Robert P. Kellas

Name:   Robert P. Kellas Title:   Executive Director

Signature Page to Waiver No. 1

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Syndication Agent and as a US Tranche Lender By:  

/s/ F.A. Zagar

Name:   F.A. Zagar Title:   Senior Vice President
BANK OF AMERICA, N.A. (CANADA BRANCH), as a Canadian Tranche Lender By:  

/s/ Clara McGibbon

Name:   Clara McGibbon Title:   A.V.P. SUNTRUST BANK, as a Syndication Agent and
as a US Tranche Lender By:  

 

Name:   Title:   US BANK NATIONAL ASSOCIATION, as a Documentation Agent, as a US
Tranche Lender and as a Canadian Tranche Lender By:  

/s/ Michael J. Reymann

Name:   Michael J. Reymann Title:   Senior Vice President WACHOVIA BANK,
NATIONAL ASSOCIATION, as a Documentation Agent, as a US Tranche Lender and as a
UK Tranche Lender By:  

/s/ Andrew G. Payne

Name:   Andrew G. Payne Title:   Director

Signature Page to Waiver No. 1

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH, as a Documentation Agent
and as a US Tranche Lender By:  

/s/ David Noda

Name:   David Noda Title:   Vice President & Manager THE ROYAL BANK OF SCOTLAND
plc, as a US Tranche Lender and as a UK Tranche Lender By:  

/s/ L. Peter Yetman

Name:   L. Peter Yetman Title:   Senior Vice President

BMO CAPITAL MARKETS FINANCING, INC.,

as a US Tranche Lender

By:  

/s/ Jason M. Clary

Name:   Jason M. Clary Title:   Vice President BANK OF MONTREAL, as a Canadian
Tranche Lender By:  

/s/ Lawrence A. Mizera

Name:   Lawrence A. Mizera Title:   Managing Director

Signature Page to Waiver No. 1

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a US Tranche Lender By:  

/s/ Leo E. Pagarigan

Name:   Leo E. Pagarigan Title:   General Manager UMB BANK, n.a., as a US
Tranche Lender By:  

/s/ David A. Proffitt

Name:   David A. Proffitt Title:   Senior Vice President TAIWAN BUSINESS BANK,
as a US Tranche Lender By:  

 

Name:   Title:   MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH,
as a US Tranche Lender By:  

 

Name:   Title:   TAIPEI FUBON COMMERCIAL BANK, NEW YORK AGENCY, as a US Tranche
Lender By:  

 

Name:   Title:   HUA NAN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a US
Tranche Lender By:  

/s/ Oliver C.H. Hsu

Name:   Oliver C.H. Hsu Title:   VP & General Manager

Signature Page to Waiver No. 1

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY, as a US Tranche Lender By:  

/s/ Chi-Ming Huang

Name:   Chi-Ming Huang Title:   Vice President & General Manager BANK OF
COMMUNICATIONS CO., LTD., NEW YORK BRANCH, as a US Tranche Lender By:  

/s/ Shelley He

Name:   Shelley He Title:   Deputy General Manager CHANG HWA COMMERCIAL BANK,
LTD., NEW YORK BRANCH, as a US Tranche Lender By:  

 

Name:   Title:   FIRST COMMERCIAL BANK, LOS ANGELES BRANCH, as a US Tranche
Lender By:  

 

Name:   Title:  

Signature Page to Waiver No. 1

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Waiver No. 1 to the Credit Agreement dated as of August 17, 2007 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”) by and among YRC Worldwide Inc. (the “Company”), the
Canadian Borrower and the UK Borrower from time to time party thereto (together
with the Company, the “Borrowers”), the financial institutions from time to time
party thereto (the “Lenders”) and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), which Waiver No. 1 is dated
as of January 15, 2009 (the “Waiver”). Capitalized terms used in this Consent
and Reaffirmation and not defined herein shall have the meanings given to them
in the Credit Agreement. Without in any way establishing a course of dealing by
the Administrative Agent or any Lender, each of the undersigned consents to the
Waiver and reaffirms the terms and conditions of the Subsidiary Guarantee
Agreement, the Security Agreement and any other Loan Document executed by it and
acknowledges and agrees that such Subsidiary Guarantee Agreement , such Security
Agreement and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above referenced documents shall be a reference to
the Credit Agreement as so modified by the Waiver and as the same may from time
to time hereafter be amended, modified or restated.

Dated: January 15, 2009

[Signature Pages Follows]



--------------------------------------------------------------------------------

EXPRESS LANE SERVICE, INC. By:  

/s/ Phil J. Gaines

Name:   Phil J. Gaines

Title:

  Senior Vice President and Chief Financial Officer GLOBE.COM LINES, INC. By:  

/s/ Brenda Stasiulis

Name:   Brenda Stasiulis Title:   Vice President - Finance IMUA HANDLING
CORPORATION By:  

/s/ Brenda Stasiulis

Name:   Brenda Stasiulis Title:   Vice President - Finance NEW PENN MOTOR
EXPRESS, INC. By:  

/s/ Paul F. Liljegren

Name:   Paul F. Liljegren Title:   Vice President - Finance ROADWAY EXPRESS
INTERNATIONAL, INC. By:  

/s/ Kenneth P. Bowman

Name:   Kenneth P. Bowman Title:   Vice President - Finance and Administration
ROADWAY LLC By:  

/s/ Kenneth P. Bowman

Name:   Kenneth P. Bowman Title:   Vice President - Finance ROADWAY NEXT DAY
CORPORATION By:  

/s/ Paul F. Liljegren

Name:   Paul F. Liljegren Title:   Vice President - Finance

Signature Page to Consent and Reaffirmation to Waiver No. 1

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

ROADWAY REVERSE LOGISTICS, INC. By:  

/s/ Kenneth P. Bowman

Name:   Kenneth P. Bowman Title:   Vice President - Finance USF BESTWAY INC. By:
 

/s/ Paul F. Liljegren

Name:   Paul F. Liljegren Title:   Vice President USF CANADA INC. By:  

/s/ Paul F. Liljegren

Name:   Paul F. Liljegren Title:   Vice President USF DUGAN INC. By:  

/s/ Paul F. Liljegren

Name:   Paul F. Liljegren Title:   Vice President USF GLEN MOORE INC. By:  

/s/ Paul F. Liljegren

Name:   Paul F. Liljegren Title:   Vice President - Finance USF HOLLAND INC. By:
 

/s/ Daniel L. Olivier

Name:   Daniel L. Olivier Title:   Vice President - Finance USF LOGISTICS
(MEXICO) INC. By:  

/s/ Brenda Stasiulis

Name:   Brenda Stasiulis Title:   Vice President - Finance

Signature Page to Consent and Reaffirmation to Waiver No. 1

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

USF LOGISTICS SERVICES (PUERTO RICO) INC. By:  

/s/ Brenda Stasiulis

Name:   Brenda Stasiulis Title:   Vice President - Finance USF MEXICO INC. By:  

/s/ Paul F. Liljegren

Name:   Paul F. Liljegren Title:   Vice President USF REDSTAR LLC By:  

/s/ Paul F. Liljegren

Name:   Paul F. Liljegren Title:   Vice President USF REDDAWAY INC. By:  

/s/ Thomas S. Palmer

Name:   Thomas S. Palmer Title:  

Vice President - Finance and Chief Financial

Officer

USF SALES CORPORATION By:  

/s/ Paul F. Liljegren

Name:   Paul F. Liljegren Title:   Vice President USF TECHNOLOGY SERVICES INC.
By:  

/s/ Paul F. Liljegren

Name:   Paul F. Liljegren Title:   Vice President USFREIGHTWAYS CORPORATION By:
 

/s/ Paul F. Liljegren

Name:   Paul F. Liljegren Title:   Vice President

Signature Page to Consent and Reaffirmation to Waiver No. 1

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

YRC ASSOCIATION SOLUTIONS, INC. By:  

/s/ Phil J. Gaines

Name:   Phil J. Gaines Title:   Senior Vice President and Chief Financial
Officer YRC ENTERPRISE SOLUTIONS GROUP INC. By:  

/s/ Terry Gerrond

Name:   Terry Gerrond Title:   Vice President - Tax YRC INC. By:  

/s/ Kenneth P. Bowman

Name:   Kenneth P. Bowman Title:   Vice President - Finance YRC INTERNATIONAL
INVESTMENTS, INC. By:  

/s/ Brenda Stasiulis

Name:   Brenda Stasiulis Title:   Vice President - Finance YRC LOGISTICS GLOBAL,
LLC By:  

/s/ Brenda Stasiulis

Name:   Brenda Stasiulis Title:   Vice President - Finance YRC LOGISTICS
SERVICES, INC. By:  

/s/ Brenda Stasiulis

Name:   Brenda Stasiulis Title:   Vice President - Finance YRC LOGISTICS, INC.
By:  

/s/ Brenda Stasiulis

Name:   Brenda Stasiulis Title:   Vice President - Finance

Signature Page to Consent and Reaffirmation to Waiver No. 1

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007



--------------------------------------------------------------------------------

YRC MORTGAGES, LLC By:  

/s/ Christina E. Wise

Name:   Christina E. Wise Title:   President YRC NORTH AMERICAN TRANSPORTATION,
INC. By:  

/s/ Kenneth P. Bowman

Name:   Kenneth P. Bowman Title:   Senior Vice President - Finance YRC REGIONAL
TRANSPORTATION, INC. By:  

/s/ Paul F. Liljegren

Name:   Paul F. Liljegren Title:   Vice President - Finance YRC WORLDWIDE
TECHNOLOGIES, INC. By:  

/s/ Christina E. Wise

Name:   Christina E. Wise Title:   President

Signature Page to Consent and Reaffirmation to Waiver No. 1

YRC Worldwide Inc. et al

Credit Agreement dated as of August 17, 2007